DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 04/26/2021. 
Claim(s) 1, 3, 5-7, 14, 16, 17, 21, 22, 28, 29, 31-38 and 40-44 are currently pending. 
Claim(s) 28, 31, 36 and 40 have been amended. 
Claim(s) 2, 4, 8-13, 15, 18-20, 23-27, 30 and 39 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 04/26/2021, with respect to the rejection(s) of claim(s) 28-44 have been fully considered and are persuasive.  The rejection of claim(s) 28-44 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-7, 14, 16, 17, 21, 22, 28, 29, 31-38 and 40-44 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amend claim 17 as follows:

17. The apparatus of claim 1, wherein the lead selenide telluride (PbSeTe), lead telluride (PbTe), or the combination of PbSeTe and PbTe is configured to increase conversion of thermal energy to electrical energy.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 28 and 36
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “at least a portion of the suspended nanoparticles comprising lead selenide telluride (PbSeTe), lead telluride (PbTe), or a combination of PbSeTe and PbTe” in the context of other limitations in the claim.
Birmingham teaches an apparatus comprising a first electrode (110), a second electrode (112), the first and second electrodes positioned at a distance defining a cavity (116) therebetween, wherein a plurality of nanoparticles (122) are suspended in a 
De teaches coating electrodes with a graphene film such that superior electronic properties are achieved [Fig. 1, Abstract, Page 3, bottom paragraph, Page 4 and Page 6].
However, Birmingham and De, taken alone or in combination, fail to teach the suspended nanoparticles comprising the claimed materials.  Accordingly, claims 1, 28 and 36 are allowed.
Regarding claims 3, 5-7, 14, 16-17, 21, 22, 29, 31-35, 37, 38 and 40-44
Claims 3, 5-7, 14, 16-17, 21, 22, 29, 31-35, 37, 38 and 40-44 incorporate the allowable subject matter in view of their dependency on claims 1, 28 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721